15-3042
     In Re: Kenneth Moxey


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 30th day of June, two thousand sixteen.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               GUIDO CALABRESI,
 8               REENA RAGGI,
 9                     Circuit Judges.
10   _____________________________________
11
12
13   In Re: Kenneth Moxey,
14
15                     Debtor,
16   _____________________________________
17
18   Kenneth Moxey,
19
20                           Debtor-Appellant,
21
22                    v.                                                        15-3042
23
24   Robert L. Pryor, et al.,
25
26                           Appellees.
27
28   _____________________________________
29
30
31   FOR APPELLANT:                              Kenneth Moxey, pro se, Valley Stream, NY.
32
 1   FOR APPELLEE PRYOR:                        Justin Logan Rappaport, Esq.,
 2                                              Pryor & Mandelup
 3                                              Westbury, NY.
 4
 5   FOR APPELLEE MPJM CRUSH
 6   HOLDINGS, LLC; V-JAMA
 7   HOLDINGS, LLC; MAAAS
 8   ENTERPRISES, LP;
 9   TUTHILL FINANCE LP:                        Bruce L. Weiner, Esq.,
10                                              Rosenberg Musso & Weiner LLP
11                                              Brooklyn, NY.
12
13   FOR APPELLEE TUTHILL                       Bruce Minkoff, Esq.,
14   FINANCE LP:                                Robinowitz Cohlan Dubow & Doherty LLP
15                                              White Plains, NY.
16
17
 1             Appeal from a judgment of the United States District Court for the Eastern District of New

 2   York (Seybert, J.).


 3             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the appeal is DISMISSED as moot.

 5             Appellant Kenneth Moxey, pro se, appeals from the district court’s judgment affirming the

 6   bankruptcy court’s denial of his request for a protective order limiting the scope of questioning at a

 7   deposition concerning whether an attorney assisted Moxey with his pro se filings. We assume the

 8   parties= familiarity with the underlying facts, the procedural history of the case, and the issues on

 9   appeal.

10             Because mootness is a jurisdictional question, we have an obligation to address it. Coll.

11   Standard Magazine v. Student Ass’n of State Univ. of N.Y. at Albany, 610 F.3d 33, 35 (2d Cir.

12   2010). Article III limits federal-court jurisdiction to “cases” and “controversies,” which requires

13   that “an actual controversy . . . be extant at all stages of review, not merely at the time the

14   complaint is filed.”     Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016) (internal
                                                   2
15   quotation marks and citations omitted). If at any point during the lawsuit, “an intervening

16   circumstance deprives the plaintiff of a personal stake in the outcome of the lawsuit, . . . the action

17   can no longer proceed and must be dismissed as moot.” Id. In other words, a “case becomes

18   moot . . . when it is impossible for a court to grant any effectual relief whatever to the prevailing

19   party.” Id.

20          Moxey’s appeal is moot.         The underlying bankruptcy proceeding has concluded; a

21   determination as to the scope of questioning would not matter because Moxey has already been

22   questioned; since Moxey refused to answer the questions, there is no threat that his responses

23   could lead to future litigation such that he was harmed by the bankruptcy court’s decision not to

24   grant the protective order; there is no order requiring him to submit to another deposition; and he is

25   not threatened with sanctions for his refusal to respond. Accordingly, the issue whether Moxey

26   was erroneously denied a protective order limiting the scope of the deposition is moot. We

27   therefore lack jurisdiction over the appeal.

28          For the foregoing reasons, the appeal is DISMISSED as moot.

29
30                                                  FOR THE COURT:
31                                                  Catherine O’Hagan Wolfe, Clerk




                                                       3